            Case 1:20-cv-03788-JPC Document 6 Filed 10/09/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :                    10/09/2020
MARY WEST, on behalf of herself and all others similarly :
situated,                                                              :
                                                                       :
                                    Plaintiffs,                        :     20-CV-3788 (JPC)
                                                                       :
                  -v-                                                  :      NOTICE OF
                                                                       :    REASSIGNMENT
SOPHIA WEBSTER USA, LLC,                                               :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        This case has been reassigned to the undersigned. Unless and until the Court orders

otherwise, all prior orders, dates, and deadlines shall remain in effect notwithstanding the case’s

reassignment. All counsel must familiarize themselves with the Court’s Individual Rules,

which are available at https://www.nysd.uscourts.gov/hon-john-p-cronan.

        If this case has been settled or otherwise terminated, counsel are required to file a

stipulation of discontinuance, voluntary dismissal, or other proof of termination on the docket

using the appropriate ECF Filing Event. See SDNY ECF Rules & Instructions §§ 13.17-13.19,

available at http://nysd.uscourts.gov/ecf_filing.php. In the event the Plaintiff intends to seek a

default judgment, the plaintiff is directed to 3.F of the Court’s Individual Rules and Practices in

Civil Cases.

        It is further ORDERED that the parties shall submit a joint letter of no more than five pages

by October 23, 2020 addressing the following in separate paragraphs: (1) a brief description of the

case, including the factual and legal bases for the claim(s) and defense(s); (2) any contemplated

motions; (3) the basis for subject matter jurisdiction; (4) the prospect for settlement; and (5) a list

of any prior settlement discussions.
        Case 1:20-cv-03788-JPC Document 6 Filed 10/09/20 Page 2 of 2




      SO ORDERED.

Dated: October 9, 2020                   __________________________________
       New York, New York                         JOHN P. CRONAN
                                                United States District Judge




                                     2
